otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel M. Bennett on 6/16/2021.
The application has been amended as follows: 

Claim 12.  
A method, comprising:
receiving a representation of a real-world scene captured by a mobile device, the real-world scene being a portion of a real-world physical area;
localizing the mobile device with an AR anchor from a plurality of AR anchors based on a comparison of a feature of the real-world scene with a feature of a model map of the real-world physical area; and
identifying a location and orientation of an AR object with respect to the mobile device based on a fixed location of the AR object within the model and a fixed location of the AR anchor within the model via reconciliation of a coordinate space of the real-world physical area, a coordinate space of the AR anchor, and a coordinate space of the AR object, the plurality of AR anchors each being at locations within the coordinate space of the AR anchor; and
triggering display of the AR object.

Claims 16-22 are canceled.

Allowable Subject Matter
Claims 1-15, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the specification the cited prior arts do not teach or suggest the features recited in claims 1-15 and 23, as follows: “…. localizing the mobile device with an augmented reality (AR) anchor associated with the representation of the real-world scene based on the comparison, the mobile device being at a location separate from the AR anchor, the AR anchor being associated with a coordinate space of the AR anchor, the coordinate space of the AR anchor being independent of the coordinate space of the model of the real-world physical area; and triggering display of an AR object, associated with the model of the real-world physical area, within a display of the mobile device based on a reconciliation of the coordinate space of the real-world physical area, the coordinate space of the AR anchor, and a coordinate space of the AR object”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613